DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shoko Leek on 02/09/2022.

The application has been amended as follows: 
1.	(Currently Amended) A user equipment comprising: 
a processor, which in operation and upon being triggered by a random access event of a plurality of random access events, determines random access transmission parameters to be used for transmitting a random access message to a base station that controls a radio cell of a mobile communication system in which the user equipment is located, 
wherein at least part of the random access transmission parameters are determined based on the random access event 

wherein the processor, when in operation, determines a transmit power value based on the random access event 
a transmitter, which in operation, transmits the random access message to the base station using the determined random access transmission parameters,
wherein the transmitter, when in operation, transmits the random access message based on the determined transmit power value.

17.	(Currently Amended) A method performed by a user equipment, the method comprising:
determining, upon being triggered by a random access event of a plurality of random access events, random access transmission parameters to be used for transmitting a random access message to a base station that controls a radio cell of a mobile communication system in which the user equipment is located,
wherein at least part of the random access transmission parameters are determined based on the random access event 
transmitting the random access message to the base station using the determined random access transmission parameters,
wherein a transmit power value is determined based on the random access event 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2018/0270869 A1 to Tsai (hereinafter “Tsai”) discloses a method and apparatus for a backoff mechanism applied for a random access procedure for a user equipment (UE) (e.g. mobile phone) in a wireless communication system are disclosed herein. The UE applies different backoff times for random access procedures based on different factors applicable to the UE. The UE may adjust the backoff time by an offset or a weighted value, and may derive an adjusted backoff time based on different backoff parameter values. Tsai does not explicitly disclose a user equipment comprising: a processor, which in operation and upon being triggered by a random access event of a plurality of random access events, determines random access transmission parameters to be used for transmitting a random access message to a base station that controls a radio cell of a mobile communication system in which the user equipment is located, wherein at least part of the random access transmission parameters are determined based on the random access event and on random access configuration information, wherein the random access configuration information associates each of a plurality of random access events with a set of random access transmission parameters among a plurality of random access transmission parameters usable by the user equipment to transmit a random access message to the base station, and wherein the processor, when in operation, determines a transmit power value based on the random access event and on the random access configuration information, and a transmitter, which in operation, transmits the random access message to the base station using the determined random access transmission parameters, wherein the transmitter, when in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-4, 6-9, and 16-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476